Citation Nr: 1829274	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  16-53 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean D. Cuddigan, Attorney


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to November 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The October 2014 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective July 1, 2013, and the March 2016 rating decision denied entitlement to total disability rating based upon individual unemployability.  Subsequently, a September 2016 rating decision increased the rating for PTSD to 50 percent for the entire period on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The probative evidence of record shows for the entire period on appeal the Veteran's PTSD has manifested to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impaired impulse control such as unprovoked irritability with periods of violence; and inability to establish and maintain effective relationships. 

2. The evidence of record shows the Veteran is unable to obtain gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).  

2. The criteria for a TDIU rating have been met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's service-connected PTSD is rated under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).

Under the applicable rating criteria , a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

 A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In July 2014, the Veteran provided a statement from his sister dated July 2013.  The Veteran's sister stated that since the Veteran's return from war he would talk in his sleep, appear frightened, aggressive, and startled in his sleep from nightmares.  She stated he had issues and struggles with different relationships, struggled with alcoholism, had difficulty getting jobs, struggled with homelessness, and had marital problems.  She stated he worries more over his mortality and has had mental struggles in relating to normal life situations. 

In September 2014, the Veteran was provided a VA examination.  The examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner noted that medical records from January 2013 show the Veteran complained of being depressed due to a work-related injury and exhausting funds due to it.  The Veteran had symptoms of depression, difficulty maintaining sleep and with concentration.  The examiner also noted that in July 2014 the Veteran reported nightmares, hypervigilance, anger, irritability, and avoidance of crowds and reminders of his time in Vietnam.  During the examination, the Veteran reported he lived alone and stays in contact with his son in California and a daughter who lives nearby.  The Veteran reported getting really anxious when he was around them, but still talked on the phone with them often.  He stated his social life was "pretty restricted," stating he only has a few friends and a nephew he is comfortable with.  He stated he has had past issues with alcohol so he does not go out to bars; however, he does go to an occasional event such as his friend's children's football games.  The Veteran reported he was currently not working due to a back surgery in 2001.  He stated he spends his time trying to deal with his limitation, which includes not being on his feet for too long, not sitting for too long, and issues sleeping.  The examiner noted the Veteran was pleasant, open, cooperative, and smiled easily during the examination.  He was oriented in all spheres and his attention and concentration were intact.  The Veteran described his mood as anxious and worried.  He reported having trouble getting to sleep and being awakened by his back pain and most often by his nightmares.  He stated his medication has helped.  The examiner noted his insight and judgment were intact.  His memory for remote, recent, and immediate events was intact.  The Veteran reported that loud noises still affect him and he often avoids places and ensures his back is to the wall when he is out.  He stated he doesn't like to drive into the city because other drivers make him angry quickly.  The examiner noted the Veteran directly experiences the traumatic events, has recurrent involuntary and intrusive distressing memories and recurrent distressing dreams.  The examiner further noted the Veteran suffers from markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, and sleep disturbance.  The examiner noted the disturbances cause significant distress or impairment in social, occupational, or other important areas of function. 

The Veteran submitted a disability benefits questionnaire filled out by a private psychologist in October 2015.  The examiner noted the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted the Veteran has recurrent involuntary and intrusive distressing memories and recurrent distressing dreams, avoidance of or efforts to avoid distressing memories, thoughts or feelings, dissociative reactions, intense or prolonged psychological distress and internal or external cues, and marked physiological reactions to internal or external cues.  The examiner further noted the Veteran suffers from persistent and exaggerated negative beliefs or expectations of oneself, persistent distorted cognitions about the cause or consequences of traumatic events, persistent negative emotional states, feeling of detachment or estrangement of others, and persistent inability to experience positive emotions.  The examiner additionally noted the Veteran suffers from hypervigilance, sleep disturbance, problems with concentration, depressed mood, anxiety, suspiciousness, panic attacks weekly, near-continuous panic or depression affecting the ability to function, mild memory loss, impairment of short and long-term memory, memory loss for names of close relatives, own occupation, or own name, circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, and irritable behavior and angry outbursts.  He also suffers from symptoms of impaired judgment, impaired abstract thinking, disturbances of motivation and mood, suicidal ideation, impaired impulse control, persistent danger of hurting self or others, and neglect of personal appearance. 

The Veteran also provided private medical records from treatment sessions in September 2015.  The records showed the Veteran reported his symptoms were about the same at both visits.  At his first visit in September 2015, the Veteran noted significant depressive symptoms with fatigue and not feeling like doing things; however, he stated he was not suicidal.  He stated he feels a sense of lack of control over his ability to manage his anger.  He stated he feels like he is on high alert and is hypervigilant for any threats.  He stated he still gets angry very easily.  He stated he isolates himself from people, even those he loves.  He stated he can only be around his daughter and grandchildren for about 15 minutes before he finds the social contact unbearable.  The physician noted his focus during the interview was good, his intelligence level was average, and his gait and station were normal. 
Subsequently in September 2015, the Veteran reported practicing deep breathing and mindfulness and that he had learned new ways to deal with his anger.  He also reported he learned better boundaries, how to help others only when he wants to, and learned how to be assertive versus aggressive.  He also reported working on what works for him and what does not.  He reported still having a lot of trust issues and his concern of current political affairs.  He reported treatment helping with his dream activity and anxiety.  

In February 2016, the Veteran received another VA examination.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported having contact with his children and grandchildren by phone, and visiting one daughter who lives near him for about a half an hour, however, feeling anxious when he is there.  The Veteran reported talking to his sister weekly and his brother once a month.  He stated his social activities are minimal, stating he does spend time with his nephew going out to the country to grill.  He also reported having a friend who he occasionally goes out to eat with, but not very often.  The examiner noted the Veteran was oriented in all spheres.  His attention and concentration were intact.  He reported his mood was angry, stressed, and very frustrated.  The examiner noted the Veteran's insight and judgment were intact.  The Veteran reported he gets anxious in the evening, noting it being related to his time in the military standing watch.  He stated he has nightmares that cause panic attacks and require him to calm himself.  The examiner reported his memory for remote, recent, and immediate events were intact.  The Veteran reported recent feelings of frustrations and feeling that things bother him more.  He stated he is very short-tempered.  The examiner noted the Veteran has recurrent involuntary and intrusive distressing memories and recurrent distressing dreams, avoidance of or efforts to avoid distressing memories, thoughts or feelings, dissociative reactions, intense or prolonged psychological distress and internal or external cues, and markedly diminished interest or participation, and feelings of detachment or estrangement from others, irritable behavior and angry outbursts, and sleep disturbance.  The examiner further noted the Veteran suffers from depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  The examiner noted the Veteran was well-groomed, pleasant, open, cooperative, and did not smile during most of the examination, but did smile before leaving.  His responses to questions were brief and non-elaborative; however, they were to the point. 

The Veteran submitted a private psychological evaluation from J.H.M., Psy. D.  J.H.M. reviewed the Veteran's medical records and evaluated him on November 2017 and January 2018.  The Veteran reported speaking with his children on a regular basis except for one of his daughters.  However, if he went to visit one of his daughters, he would only stay for an hour and would have to leave due to his anxiety levels.  He stated that he had been working on exposure to social activities, but that he still struggled with being more socially involved.  He indicated that he had not dated since his third divorce 6 months ago.  After reviewing the Veteran's records, the private psychologist found that the Veteran's level of severity for PTSD was more likely than not that of social and occupational functioning with deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.                       

After consideration of the medical and lay evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, a 70 percent evaluation, but no higher, is warranted.  During the entire period appeal, the Veteran's PTSD has been primarily manifested by depression, near-continuous anxiety affecting the ability to function appropriately and effectively, weekly panic attacks, memory loss, chronic sleep impairment, hypervigilance, suspiciousness, social isolation, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, severe anger problems, and suicidal ideation.      

The Board finds that the evidence of record does not support a rating of 100 percent.  While the Veteran preferred being alone and had problems relating to others, he was not totally socially impaired, as he has maintained his relationships with his siblings, children, and nephew.  He further has maintained a friendship with a neighbor, whom he reported having dinner with occasionally.  The Veteran also stated he was able to maintain his home, go on trips to the country with his nephew, and have occasional dinners or outings with friends.  Further, while the October 2015 disability benefits questionnaire noted that the Veteran had neglect of personal appearance, the rest of the examiners noted the Veteran was open, alert, and well-groomed.  The Veteran even took the initiative to practice deep breathing and mindfulness in controlling his anger.  Thus, the evidence does not show that the Veteran has intermittent inability to perform activities of daily living.  The Board also notes that the Veteran has had no suicide attempts and is not a persistent danger of hurting himself.  The Board acknowledges the Veteran's statements that he has a short temper; however, there has been no evidence of violence or irrational behavior, nor has the Veteran demonstrated that he was a persistent danger of hurting others.  Further, these occurrences do not appear to have grossly impaired the Veteran in his thought process/communication or caused grossly inappropriate or consistently aggressive behavior.  The Veteran has shown no disorientation to time or place, or delusion and has maintained a strong memory. 

The Board also acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms were worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board has considered the Veteran's statements and finds them credible and consistent with the rating assigned.

Accordingly, the Board concludes that a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  The benefit of the doubt doctrine has been considered in this determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


II. TDIU

The Veteran contends that he is unemployable due to his service-connected posttraumatic stress disorder (PTSD) and service-connected tinnitus. 

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but, the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. at 363 (1993).  

Here, the Veteran's compensable service-connected disabilities are PTSD, rated as 70 percent disabling as a result of the above decision, and tinnitus, rated as 10 percent disabling.  The combined disability rating for his service-connected disabilities is 70 percent, and therefore the Veteran meets the schedular criteria of a combined rating of 70 percent or more for an award of TDIU.    

The evidence of record shows that the Veteran has his GED and his work history has primarily consisted of working as a heavy equipment operator.    

In September 2014, the Veteran received a VA examination for his PTSD.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.   When asked about his work history, the Veteran reported that he had not worked in a couple years due to injuring his back.  

The Veteran also received an examination for his tinnitus in September 2014.  The examiner noted the Veteran's tinnitus does not impact his ordinary conditions of daily life, including his ability to work.

In the Veteran's March 2016 VA examination for his PTSD, the examiner noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he last worked in October 2013 as a heavy equipment operator in construction.  The Veteran again reported that he stopped working due to his back injury. 

The Veteran submitted a private psychological evaluation from J.H.M., Psy. D.  J.H.M. reviewed the Veteran's medical records and evaluated him on November 2017 and January 2018.  The private psychologist found that since 2011, the Veteran has not been employed.  He found that the Veteran had severe impairment in ability to relate effectively and appropriately to coworkers, supervisors, and the general public.  The Veteran had moderate impairment in the ability to understand, remember, and carry out short and simple instructions.  He had severe impairment in the ability to understand, remember, and carry out complex instructions.  He had mild to moderate impairment in the ability to maintain attention and concentration for one or two-step instructions.  He had moderate impairment in the ability to exercise judgment in a work or work-like setting.  He also had severe impairment in the ability to maintain attention and concentration for complex instructions, ability to maintain pace/persistence, and productivity and reliability.      

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record shows that his service-connected disabilities have caused him to be unemployable.  While the Veteran has worked primarily in manual labor occupations, the evidence is at least in equipoise that the Veteran is unemployable due to the severe impairment that his PTSD causes in terms of relating to coworkers and the general public, the ability to understand and carry out instructions, the ability to maintain attention and concentration for instructions, ability to maintain pace, and productivity and reliability.  These are not practical limitations for anyone seeking gainful employment.   

Thus, based on this evidence, the Board concludes that the Veteran has been rendered unemployable due to his service-connected disabilities.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, the Board finds a grant of TDIU is warranted. 


ORDER

An initial 70 percent rating, but no higher, for PTSD is granted.

Entitlement to a TDIU is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


